By the Court.

This is a non-descript offence. It is not within *44the provision of the law against altering bills, which means such an alteration as will increase the apparent value of the bill. If there is danger of the growth of this practice, the legislature will provide a statute to meet the evil. If the defendant had completed what maybe presumed to have been his intent, and had made an eighth bill, perhaps this would have been forgery.

Judgment arrested, 

(a)


* The Attorney-General then moved the Court that the defendant should be held to recognize for his appearance to answer to a new indictment for forgery.
But the Court refused to sustain the motion, on the ground that the declaration of rights (1) has provided that every subject shall be secure from the seisure of his person, unless upon a warrant, the cause of which shall be previously supported by oath or affirmation.

 [Smith vs. Brown, 1 Wend. 231.— Conn. vs. Smith, 7 Pick. 137 —F. II.]


 Article 14.